Citation Nr: 1826878	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-13 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than April 5, 2010, for the grant of service connection for the cause of the Veteran's death.

2.  Entitlement to retroactive payment of Dependents' Education Assistance (DEA) benefits prior to March 1, 2012.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1974.  He died in October 1975.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision and a November 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2016, the appellant testified at a Board hearing held via videoconference.  A transcript of that hearing is of record.

At the October 2016 Board hearing, the Veteran's representative suggested that the December 1975 rating decision overlooked evidence showing that the Veteran's death was due to his service-connected schizophrenia, which at the time was rated as totally disabling.  See 10/21/2016, Hearing Transcript, at 15.  The Board finds that this assertion raises the issue of entitlement to an effective date earlier than April 5, 2010, for the grant of service connection for the cause of the Veteran's death, based on clear and unmistakable error (CUE).  This issue, however, has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  In May 1977, the RO confirmed and continued a prior denial of service connection for cause of the Veteran's death; the Veteran did not appeal this denial; no new and material evidence was received within one year of notice of the decision.  

2.  In April 1984, the appellant indicated that she wished to withdraw a previously submitted request to reopen the claim of service connection for the cause of the Veteran's death.

3.  Since April 1984, the record includes no communication from the Veteran or his representative received prior April 5, 2010, which constitutes either a formal or informal request to reopen the previously denied claim of service connection for the cause of the Veteran's death.

4.  The appellant submitted her application for DEA benefits in March 2013, within one year of the September 2012 rating decision that granted service connection for the cause of the Veteran's death; the claimed educational assistance is for pursuit of an approved program of education for a period that is more than one year before her March 2013 claim; and the appellant would have been eligible to educational assistance had she filed a claim on her eligibility date.


CONCLUSIONS OF LAW

1. The criteria for entitlement to an effective date earlier than April 5, 2010, for the grant of service connection for the cause of the Veteran's death have not been met. 38 U.S.C. § 5110 (2016); 38 C.F.R. § 3.400 (2017).

2.  The criteria for entitlement to an adjusted effective date for the award of DEA benefits have been met.  38 U.S.C. § 5113(b) (2016); 38 C.F.R. § 21.4131 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for the Grant of Service Connection for the Cause of the Veteran's Death

At the outset, the Board notes that VA notified the appellant of the evidence and information necessary to substantiate his claim of service connection for the cause of the Veteran's death in June 2010, prior to the initial adjudication of his claim.  

A September 2012 rating decision granted service connection for the cause of the Veteran's death, effective April 5, 2010.  The appellant seeks an earlier effective date.  Specifically, she asserts that the effective date should be the date of the Veteran's death in October 1975, as the grant of service connection for the cause of death was based on evidence that dates back to 1975.  See 04/17/2013, NOD.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

Prior to March 24, 2015, any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155. 

The appellant originally applied for dependency and indemnity compensation in November 1975.  In December 1975, the RO denied service connection for the cause of the Veteran's death.  Thereafter, in June 1976, the RO reconsidered the matter but confirmed and continued the prior (December 1975) denial.  In May 1977, the appellant submitted a letter, along with copies of medical records.  Shortly thereafter, the RO determined that the new evidence was repetitive of evidence already of record and again confirmed and continued the prior denial of service connection for the Veteran's death.  See 05/24/1977, Notification Letter.  The appellant did not appeal this decision, and no new evidence was received within one year of the May 1977 decision.  As such, the May 1977 became final.

The record further shows that, in April 1984, VA received a handwritten letter from the appellant.  In it, she indicated that she had written a letter to reopen the Veteran's case, but now wished to withdraw said request to reopen.

More recently, in January 2008, the appellant submitted an application for death pension.  She expressly indicated that she was not claiming service connection for cause of death.  See 01/28/2008, VA 21-534 Application for Dependency and Indemnity Compensation or Death Pension by a Surviving Spouse or Child.  

On April 5, 2010, the appellant submitted an application for DIC benefits.  She indicated that she was claiming service connection for cause of death.

At the outset, the Board notes that, in April 1984, the appellant withdrew a previously submitted request to reopen the claim of service connection for the cause of the Veteran's death.  Insofar as a claim to reopen was pending adjudication at that time, it is deemed withdrawn by virtue of the April 1984 statement.

Since April 1984, and prior to April 5, 2010, there is no record of a communication or action indicating an intent to reopen the previously denied claim of service connection for the cause of the Veteran's death.  The Board acknowledges the appellant's contention that the recent grant of service connection was based on evidence that dates back to the time of the Veteran's death.  Unfortunately, the law clearly states that the effective date of an award of DIC compensation based on a claim reopened after final disallowance will be the date of receipt of the claim, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Here, the Veteran's claim to reopen the previously denied claim of service connection for the Veteran's death was received on April 5, 2010, and the record fails to show that an informal claim was received prior to that date.  As the criteria for entitlement to an earlier effective date have not been met, the appellant's appeal must be denied.  (Notwithstanding, and as mentioned in the Introduction, the Board is referring the issue of entitlement to an earlier effective date based on CUE back to the RO.)

Entitlement to retroactive payment of DEA beneftis prior to March 1, 2012

In her April 2010 claim for DIC benefits, the appellant indicated that she was raising a granddaughter who was attending college.  Thereafter, an August 2010 rating decision established basic eligibility to Dependents' Educational Assistance (DEA), on the basis that the Veteran had a permanent and total service-connected disability at the time of his death.  Subsequently, a September 2012 rating decision granted service connection for the cause of the Veteran's death, effective April 5, 2010.  Then, on March 1, 2013, the appellant submitted an application for retroactive payment of DEA benefits.  The record shows that the appellant attended college from January 2001 to May 2004.  See 03/01/2013, Education - General, at 10; 10/28/2013, VA 119 Report of Contact.  

In a May 2013 "Certificate of Eligibility" letter, the RO informed the appellant that she was entitled to benefits for an approved program of education or training under the Chapter 35 DEA program.  The letter informed the appellant that the options for the beginning date of her eligibility were October 19, 1975, the date DEA eligibility was established, or August 16, 2010, date of the August 2010 rating decision that established eligibility to DEA benefits, or any date between those dates.  (The RO, however, erroneously referred to the date of August 16, 2010, as "the date of VA's decision that [the Veteran] died from a service-connected cause."  As already mentioned, service connection for the cause of the Veteran's death was established via a September 2012 rating decision.)  The RO recommended to the appellant that she elect August 16, 2010, as this date would allow her the most time to use her benefits.  The RO further advised the appellant that although she could choose October 19, 1975, as the date to begin her benefits, VA could not pay for training taken more than one year before the date in which the claim for such benefits was received.  An October 2013 report of contact reflects that the appellant chose the date of January 31, 2001, as her beginning date.  Then, in November 2013, the RO informed the appellant that VA cannot pay for training taken more than one year before the date in which her claim was received.  As the Veteran's claim for DEA benefits was received in March 1, 2013, the RO indicated that DEA benefits could be paid starting March 1, 2012, but not earlier.

***

Chapter 35 of title 38, U.S. Code, provides for VA educational assistance for surviving spouses of veterans who died of service-connected disabilities or had a permanent total service-connected disability at the time of his or her death.  38 U.S.C. § 3500; see also 38 U.S.C. §§ 3501(a)(1)(B), (D), 3510; 38 C.F.R. § 3.807.  

The general rule is that the commencing date of an original award of educational assistance is the latest of: (a) the date the educational institution certifies the course; (b) one year before the date of receipt of the claim, or (c) the effective date of the approval of the course, or one year before VA receives approval notice, whichever is later.  See 38 U.S.C. § 3672; 38 C.F.R. § 21.4131(a).  However, 38 U.S.C. § 5113(b) is an exception to that general rule and provides as follows:

(b)(1) When determining the effective date of an award under chapter 35 of this title for an individual described in paragraph (2) based on an original claim, the Secretary may consider the individual's application as having been filed on the eligibility date of the individual if that eligibility date is more than one year before the date of the initial rating decision.

(2) An individual referred to in paragraph (1) is an eligible person who--

(A) submits to the Secretary an original application for educational assistance under chapter 35 of this title within one year of the date that the Secretary makes the rating decision;

(B) claims such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received by the Secretary; and

(C) would have been entitled to such educational assistance for such course pursuit if the individual had submitted such an application on the individual's eligibility date.

(3) In this subsection:

(A) The term "eligibility date" means the date on which an individual becomes an eligible person.

(B) The term "eligible person" has the meaning given that term under section 3501(a)(1) of this title under subparagraph (A)(i), (A)(ii), (B), or (D) of such section by reason of either (i) the service-connected death or (ii) service-connected total disability permanent in nature of the veteran from whom such eligibility is derived.

(C) The term "initial rating decision" means with respect to an eligible person a decision made by the Secretary that establishes (i) service connection for such veteran's death or (ii) the existence of such veteran's service-connected total disability permanent in nature, as the case may be.

The United States Court of Veterans Appeals (Court) has indicated that the plain meaning of this language is that if the Secretary awards service connection for the cause of the veteran's death and the surviving spouse files an application for DEA benefits within one year after the issuance of the RO decision awarding service connection for the cause of the veteran's death, the DEA application may be considered as having been filed on the surviving spouse's eligibility date.  This provision applies if the eligibility date is more than one year before the date of the RO decision that awarded service connection for the cause of the veteran's death.  The only additional requirement is that the DEA benefits being sought must be for "an approved program of education during a period preceding the one-year period ending on the date on which the application was received by the Secretary."  Friedsam v. Nicholson, 19 Vet. App. 555, 562 (2006).

Subsequent to Friedsam, VA amended its regulation to add paragraph (e) to 38 C.F.R. § 21.4131.  73 FR 30486, May 28, 2008.  Paragraph (e) provides as follows:

(e) Adjusted effective date for award of educational assistance under 38 U.S.C. chapter 35 based on an original claim.  When determining the commencing date under § 21.4131(d)(1), the Secretary will consider an eligible person's application for Survivors' and Dependents' Educational Assistance under 38 U.S.C. chapter 35 as having been filed on his or her eligibility date if--
(1) The eligibility date is more than 1 year before the date of the initial rating decision that establishes either:
(i) The veteran's death is service-connected, or
(ii) The veteran has a P&T disability;
(2) The eligible person files his or her original application for benefits under 38 U.S.C. chapter 35 with VA within 1 year of the initial rating decision;
(3) The eligible person claims educational assistance for pursuit of an approved program of education for a period that is more than 1 year before the date VA receives his or her original claim;
(4) VA either:
(i) Received the original application on or after November 1, 2000; or
(ii) Received the original application and, as of November 1, 2000, either--
(A) Had not acted on it; or
(B) Had denied it in whole or in part, but the claimant remained entitled to pursue available administrative and judicial remedies as to the denial; and
(5) The eligible person would have been eligible to educational assistance under 38 U.S.C. chapter 35 if he or she had filed a claim on his or her eligibility date.

***

In this case, the appellant's eligibility date is October 19, 1975, date of the Veteran's death.  This date is more than one year before the September 2012 rating decision that granted service connection for the cause of the Veteran's death.  The appellant submitted her original application for DEA benefits in March 2013, within one year of the September 2012.  The claimed educational assistance is for pursuit of an approved program of education for a period that is more than one year before the March 2013 claim.  Finally, the appellant would have been eligible to educational assistance had she filed a claim on her eligibility date.

Based on the above, the appellant is entitled to an adjusted effective date for the award of DEA benefits.  More specifically, her March 2013 application for retroactive payment of DEA benefits should be considered as having been filed on her eligibility date of October 19, 1975.  Therefore, she is entitled to retroactive payment of DEA benefits prior to March 1, 2012.


ORDER

Entitlement to an effective date earlier than April 5, 2010, for the grant of service connection for the cause of the Veteran's death is denied.

Entitlement to retroactive payment of DEA benefits prior to March 1, 2012, is granted.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


